Per Curiam.

Tenant was entitled to liquidated damages on his counterclaim in the minimum amount of $50 inasmuch as the landlord failed to establish that the rent overcharge was ‘ ‘ neither willful nor the result of failure to take practicable precautions against the occurrence of the violation.” (Housing and Rent Act of 1947, § 205; U. S. Code, tit. 50, Appendix, § 1895.)
The judgment and final order, so far as appealed from, should be unanimously modified upon the law by increasing the amount of the recovery on the counterclaim to $90, together with appropriate costs in the court below, and as so modified affirmed, without costs. Appeal from decision dismissed. No appeal lies therefrom.
Stehstbriitk, Bubenstein and Froessel, JJ., concur.
Judgment accordingly.